Citation Nr: 1002052	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for diabetes mellitus, type 2, with mild non-
proliferative diabetic retinopathy in the left eye. 

2.  Entitlement to a compensable evaluation for erectile 
dysfunction, as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral 
neuropathy, as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for edema and slow 
healing wounds of the lower extremities, as secondary to 
diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to an increased evaluation 
in excess of 20 percent for diabetes mellitus, type 2, with 
mild non-proliferative diabetic retinopathy in the left eye, 
entitlement to a compensable evaluation for erectile 
dysfunction, as secondary to diabetes mellitus, type 2, 
entitlement to service connection for peripheral neuropathy, 
as secondary to diabetes mellitus, type 2, and entitlement to 
service connection for edema of the lower extremities, as 
secondary to diabetes mellitus, type 2.  After reviewing the 
Veteran's claims folder, the Board concludes that additional 
development is necessary in order to comply with VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

Initially, the Veteran and his representative contend that 
there exist outstanding VA treatment records relevant to the 
issues on appeal.  Specifically, in a December 2009 written 
brief, the Veteran's representative indicated that in either 
2003 or 2004, the Veteran's VA doctor directed him to 
restrict his diet and regulate his activities.  The Veteran's 
representative thereafter stated that since the most recent 
VA treatment records contained in the claims file are dated 
in 2003, it was the representative's belief that there 
remained outstanding VA treatment records from the Lincoln, 
Nebraska VA Medical Center (VAMC) and from the Little Rock, 
Arkansas VAMC that might verify the Veteran's contentions 
above.  In the December 2009 brief, the Veteran's 
representative further contended that any outstanding VA 
treatment records could also reveal diagnoses of peripheral 
neuropathy and edema of the lower extremities, as secondary 
to diabetes mellitus, type 2.  

As VA is on notice of the potential existence of additional 
VA records, these records must be obtained prior to any 
further appellate review.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  Ultimately, these treatment records 
may affect the increased rating issues and service connection 
issues on appeal.  With respect to the issue of entitlement 
to an increased evaluation in excess of 20 percent for 
diabetes mellitus, type 2, under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, a 40 percent disability rating is 
warranted when insulin, restricted diet, and regulation of 
activities are required.  As discussed above, in a December 
2009 written brief, the Veteran's representative indicated 
that in either 2003 or 2004, the Veteran's VA doctor directed 
him to restrict his diet and regulate his activities.  
Moreover, the most recent VA treatment records are over four 
years old.  Consideration of the whole recorded medical 
history of the Veteran is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Finally, with respect to the issues of service connection for 
peripheral neuropathy and edema of the lower extremities, as 
secondary to diabetes mellitus, type 2, there exists the 
potential for outstanding VA treatment records to contain 
diagnoses of the above conditions, even in light of the March 
2005 VA examiner's finding that peripheral neuropathy and 
edema of the lower extremities were not present upon 
examination.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Thus, the most recent VA treatment records, dated beginning 
in March 2003, must be obtained.  

Additionally, after review of the March 2005 VA examination 
report, the Board finds that another VA examination is 
required.  The clinical findings of the March 2005 
examination are now over four years old.  It would be in 
error to adjudicate the severity of the Veteran's service-
connected disorders, to include diabetes mellitus, type 2, as 
well as erectile dysfunction as secondary to diabetes 
mellitus, type 2, without more current clinical findings.  
Additionally, in a September 2005 statement in support of his 
claim, the Veteran contended that on occasion, he experienced 
double vision and blurriness, especially at night.  During 
the March 2005 VA examination, the VA examiner noted that 
diplopia testing was not conducted, as there was "no 
diplopia complaint."  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of the 
Veteran's response, the RO must attempt to 
obtain all VA outpatient treatment records 
relating to the Veteran from the Lincoln, 
Nebraska VAMC and from the Little Rock, 
Arkansas VAMC, dated from March 2003 
through the present.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The Veteran must then be 
given an opportunity to respond.

2.  The RO must afford the Veteran a VA 
examination(s) to determine the current 
severity of his diabetes mellitus, type 2, 
and to determine the presence and severity 
of any disorders that are a complication 
of the Veteran's service-connected 
diabetes mellitus, type 2, to the presence 
and severity of peripheral neuropathy and 
nonproliferative diabetic retinopathy.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished, to include a nerve 
conduction study if deemed necessary by 
the examiner.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  The examiner must provide a 
detailed review of the Veteran's history, 
current complaints, and clinical findings 
as to the current severity of his diabetes 
mellitus, type 2.  The examiner must state 
whether the Veteran's diabetes mellitus, 
type 2 currently requires insulin; a 
restricted diet; and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities); 
episodes of ketoacidosis; hypoglycemic 
reactions requiring hospitalizations; and 
the frequency of visits to diabetic care 
provider.  If edema and/or slow healing 
wounds in the lower extremities is found, 
the examiner must comment as to whether 
this is a symptom of a disorder, and if 
so, which disorder, or if the edema/slow 
healing wounds is considered a separate 
disability in and of itself.  The examiner 
must also comment upon the severity of the 
Veteran's erectile dysfunction that has 
been determined as secondary to his 
service-connected diabetes mellitus, type 
II.  The examiner must provide a clear 
explanation and rationale for each finding 
and opinion expressed.  The report 
prepared must be typed. 

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then re-adjudicate the 
Veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
